Citation Nr: 0321119	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-12 884A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




REMAND

The appellant served in the Mississippi Army National Guard 
from January 1962 to September 1967 to include a period of 
active duty for training from March 12, 1962 to September 11, 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant indicated in August 2003 correspondence to the 
Board that he wished to appear at a videoconference hearing 
before a Member of the Board in connection with his appeal.  
The case is therefore being returned to the RO so that a 
videoconference hearing can be scheduled.  See 38 C.F.R. § 
20.703 (2002).  Accordingly, the case is remanded to the RO 
for the following action:

The RO should schedule the appellant for 
a videoconference hearing before a Board 
member at the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


